United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 00-2708
                                    ___________

Matrix Communications Corporation,       *
                                         *
                   Appellant,            * Appeal from the United States
                                         * District Court for the Western
      v.                                 * District of Missouri.
                                         *
Telecom Management, Inc.,                *      [UNPUBLISHED]
a Michigan Corporation,                  *
                                         *
                   Appellee.             *
                                    ___________

                               Submitted: March 26, 2001

                                   Filed: April 3, 2001
                                    ___________

Before RICHARD S. ARNOLD, FAGG, and BOWMAN, Circuit Judges.
                           ___________

PER CURIAM.

       Matrix Communications Corporation had an arbitrable contract dispute with
Telecom Management, Inc. Before the arbitration hearing, Matrix asked the American
Arbitration Association (AAA) to remove the arbitration panel. After the AAA refused,
Matrix sought the panel's removal in state court. The state circuit court removed the
panel, but the state court of appeals concluded the removal order was premature and
returned the parties to arbitration. The arbitration panel rendered an award in
Telecom's favor. Matrix then sought to set aside the award in federal district court
alleging evident partiality by the arbitrators, see 9 U.S.C. § 10(a)(2), and Telecom
sought to confirm the award. The district court granted Telecom's application to
confirm the award. On appeal, Matrix challenges the district court's conclusion that the
arbitration panel was impartial. Having carefully reviewed the record, we affirm on the
basis of the district court's ruling.* See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      *
        The Honorable Scott O. Wright, United States District Judge for the Western
District of Missouri.

                                          -2-